MEMORANDUM **
Christopher Shawn Johnson, a Washington state prisoner, appeals pro se from the district court’s order denying his request to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 action on the ground that he had accrued “three strikes” under 28 U.S.C. § 1915(g). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s interpretation of section 1915(g) and related legal conclusions, Andrews v. King, 398 F.3d 1113, 1118 (9th Cir.2005), and we affirm.
The district court properly denied Johnson leave to proceed IFP because at the time he sought IFP status, he had filed three prior actions that qualified as “strikes,” and he failed to show he was in imminent danger of serious physical harm. See 28 U.S.C. § 1915(g); Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir.1997).
Johnson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.